MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10-SB of North Horizon, Inc, of our report dated April 4, 2007 on our audit of the financial statements of North Horizon, Inc as of December 31, 2006, and the related statements of operations, stockholders’ equity and cash flows for December 31, 2006 and 2005 and from inception January 1, 2002through December 31, 2006, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada December 19, 2007 2675 S. Jones Blvd. Suite 109, Las Vegas, NV 89146 (702)253-7499 Fax (702)253-7501
